   Case 1:15-cr-20106-RNS Document 203-66 Entered on FLSD Docket 12/14/2018 Page 1 of 1
                          FEDERAL BUREAU OF INVESTIGATION
                         Computer Analysis Response Team
                         Examination Notes                                                                                                                              UCFN: 305G-MM-4436153
                                                                                                                                                                        Lab Number: 155251
                                                                                                                                                                        Examiner: ITS/FE Ricardo Soto
                                                                                                  Gigatribe Install


 Gigatribe Website:


                  ,. . . . ·l==•. . .
                                                                                                                                                                                            -
                                                  sa,,.. (--, •
                g ,.,.,.. ...........   -                                                                                                                                                               S · fiil • • .,. . ,.,. .   w.oi, •   ,-   · •




                                                                                                                            Sof t - .     MClK         ....         ,...,.• • 5pKll:
                                                                                                              Glg,IT-.com       ~        F,o;.i.o,;.    AP1




                                                                                                                           --t.~ ....--"""-
                                                                                                                                ..............
                                                                     How It woru                                                                              • -
                                                                                                                                   ~
                                                                                                                                                              ;>        AIQll'Qdl • FrlNI

                                                                                                                      3
                                                                     secure• confidential
                                                                             v.. -..,.......on.,_
                                                                             Dlffl!MIM'. tiiO,ITnlle._not
                                                                             hou..,,,111.
                                                                             """diaci61_,....,.,....
                                                                                                              Why UH GIQaTribe
                                                                                                                                 ··-
                                                                                                               :-;.=:-lin~HOlilllitatianlon
                                                                                                               =-~ . . . .       ~lhti"orip,lf
                                                                                                                                                              Tootw,, - Lll:16-
                                                                                                                                                          t. 63<1.-.---...ta Cl'UIINI
                                                                                                                                                          [illll z.t•_ ... .... s., .,. .. _ ..._ _




                                                                                                               ---
                                                                             priv- ....l;IJOo,t:.
                                                                             ,-c,_iltnd_prott<tH
                                                                             ....-,.
                                                                             bythaMCJ.cyof                     n·,,. - •..,.,,...._._
                                                                                                               : : . : : : : . . ~ - : :-                 ~           2t , 201S • 7:28PM


                                                                             -··..-.:ryfli""
                                                                             (llowfilhl§6.bi1).
                                                                             QoiT!WnlQO'lhllQIL                 ~ •••••
                                                                                                                                                              Glfiil·~NIIMbnMNtctCI




                                                                       t ,   i?=o,
                                                                             ""JIil - · ~ ~




 Gigatribe Setup: (version 3.04.013 .6884)




                                                                                                            Welcome to the GigaTribe Setup
                                                                                                            W1Zard


                                                                                                            It is rea,mlrll!fUd that you dose al other applications before
                                                                                                            a,ntir<Jin!l ,
                                                                                                            Click Next mcontirue, or cancel mexit Setup.




                                                                                                                                                                      Next >           II       C,ynj




                                                                                                                                                                                                                       CASE
                                                                                                                                                                                                                       NO.  15-CR-20106-KMM


Page ( of l,o   Examiner:                   Q-0             Date:   1 {2. / 1("                                                                                                                                        ~~~IBIT                     l6E
